DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 11/10/2020.  Claims 1-12 and 14-20 remain pending.  Claim 1 has been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.

Response to Remarks
Applicant's amendment to recite the control line including a second control line section in fluid communication with a fluid pressure inlet of the downhole tool has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Vick have not been found persuasive. Panian (US 2011/0132618) as stated below in the 102 rejection teaches the control line including a second control line section in fluid communication with a fluid pressure inlet of the downhole tool.
Applicant's arguments regarding claim 11 have been fully considered and are persuasive. However, upon further search and consideration, a new ground(s) of rejection is applied to the claims below. Vasques (US 2017/0211347) as stated below in the 102 rejection discloses each and every limitation of claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panian (US 2011/0132618).
Regarding claim 1, Panian discloses a control line system (Fig. 1) for use in a subterranean well, the system comprising: a control line (the fluid flow line including at least 38, 46, 70, 72 and the fluid chamber which 58 is disposed within) which supplies fluid pressure from a pressure source (the pressure supply upstream of 38) to a downhole tool (26), the control line including a first control line section (38) in fluid communication with the pressure source, and the control line including a second control line section (46) in fluid communication with a fluid pressure inlet of the downhole tool; and a gas migration prevention module (58 and each associated part with 58 within the chamber) connected between the first and second control line sections (as shown in Fig. 2; see how the chamber is in between 38 and 46), the second control line section 
Regarding claim 3, Panian further discloses the system of claim 1, in which the second control line section extends between the gas migration prevention module and a packer (42).
Regarding claim 8, Panian further discloses the system of claim 1, in which the first and second pistons are constrained to displace together in at least one bore (the bore which 58 is disposed within) of the gas migration prevention module.
Regarding claim 9, Panian further discloses the system of claim 8, in which the bore is formed in a housing (52), and further comprising at least one port (Exhibit A) in a wall of the housing, the port permitting flow between the fluid volume and the exterior of the gas migration prevention module.




Exhibit A

    PNG
    media_image1.png
    493
    1050
    media_image1.png
    Greyscale

Claim(s) 11, 12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasques (US 2017/0211347).
Regarding claim 11, Vasques discloses a gas migration prevention module (Fig. 7) for use in a subterranean well, the gas migration prevention module comprising: a housing (the housing of 15) having at least one bore (the bore that 25 is within) formed therein, and first (31) and second (43) control line connections configured to connect the housing between respective first and second control line sections (Fig. 7); first (the piston defined by the radially extended portion of 25 on the left side with reference to Fig. 7) and second (the piston defined by the radially extended portion of 25 on the left side with reference to Fig. 7) spaced apart pistons sealingly received (via 29) in the at least one bore, the first control line connection providing fluid communication with a first fluid chamber (26) exposed to the first piston, and the second control line connection providing fluid communication with a second fluid chamber (27) exposed to the second 
Regarding claim 12, Vasques further discloses the gas migration prevention module of claim 11, in which the fluid volume is in fluid communication with an exterior of the housing (the portion exterior of 15 which 34 is in communication with).
Regarding claim 14, Vasques further discloses the gas migration prevention module of claim 11, in which a first fluid (the fluid upstream of 17) in the first fluid chamber contacts the first piston, and a second fluid (the fluid downstream of 17) in the second fluid chamber contacts the second piston.
Regarding claim 15, Vasques further discloses the gas migration prevention module of claim 14, in which the first fluid is different from the second fluid (see how both fluids are separated via 17).
Regarding claim 16, Vasques further discloses the gas migration prevention module of claim 14, in which the first fluid is a water-based fluid, and the second fluid is an oil-based fluid. (MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).)
Regarding claim 17, Vasques further discloses the gas migration prevention module of claim 14, in which the first fluid has greater hydrate inhibition compared to the second fluid, and the second fluid has greater lubricity compared to the first fluid. (MPEP 2115)

Regarding claim 19, Vasques further discloses the gas migration prevention module of claim 11, further comprising at least one port (the port between 28 and 34) in a wall of the housing, the port permitting flow between the fluid volume and an exterior of the gas migration prevention module. (Fig. 7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian in view of Hiron et al. (US 2005/0274528, hereafter “Hiron”).

Hiron teaches a control line system (Fig. 4) comprising: a packer (108) that is positioned between the downhole tool (114) and the gas migration prevention module (30). (para. [0034])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the packer within the control line system of Panian to be disposed in any location along the bore including between the downhole tool and the gas migration prevention module as taught by Hiron in order to provide adequate isolation of fluid based on user defined criteria. (para. [0034])

Allowable Subject Matter
Claims 10 and 20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753